DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Response to Amendment
3.	Claims 1-2, 6, 8-9, 12, 14-15 and 18 have been amended. Claims 1, 8 and 14 are independent. Claims 1-20 are pending.

Response to Arguments
4.	Applicant’s arguments [REMARKS] filed on 08/08/2022 have been fully considered. 

5. 	Objection to Claim 18 has been withdrawn in view of the applicant’s amendment.

6.	Applicant’s arguments with respect to 35 U.S.C. 103 rejection have been fully considered and they are persuasive. Based on the further search conducted and applicant’s amendment, the rejection under 35 U.S.C. 103 has been withdrawn.
Allowable Subject Matter
7.	Based on the further search conducted, applicant’s amendment, and in light of persuasive arguments based on the amendment (see pages 9-10 of applicant’s arguments filed on 8/8/22), the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

8.	Independent Claims 1, 8 and 14 are allowed. Dependent Claims 2-7, 9-13 and 15-20 are allowed in view of their respective dependence from the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494